 



EXHIBIT 10.18
CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

LONGRUN2 TECHNOLOGY LICENSE AGREEMENT

     This LongRun2 Technology License Agreement (“Agreement”) is made and
entered into as of November 29, 2004h (“Effective Date”), by and between
Transmeta Corporation, a Delaware corporation having its principal place of
business at 3990 Freedom Circle, Santa Clara, CA 95054, U.S.A. (“Transmeta”) and
Fujitsu Limited, a Japanese corporation having its principal place of business
at 50 Fuchigami, Akiruno, Tokyo 197-0833, Japan (“Fujitsu”).

RECITALS

     A. Transmeta develops and sells software-based microprocessors and related
hardware and software technologies.

     B. Transmeta has developed certain proprietary power management and related
technologies, including Transmeta Technology (as defined below).

     C. Fujitsu desires that Transmeta grant Fujitsu a license under Transmeta’s
Intellectual Property Rights (as defined below) in and to the Transmeta
Technology, and Transmeta is willing to grant Fujitsu such a license, subject to
and in accordance with the terms and conditions of this Agreement, for Fujitsu
to use the Transmeta Technology with its * * * CMOS technology generations, and
any intermediate (i.e., internode) generations thereof.

     D. Fujitsu desires that Transmeta provide Fujitsu with certain technology
transfer and technical support services related to the Transmeta Technology and
Transmeta is willing to provide Fujitsu with such services, subject to and in
accordance with the terms of this Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.   DEFINITIONS   1.1   “Foundry Service” means the service of manufacturing
semiconductor wafers on behalf of third parties where the manufacturer provides
the third parties with process information (such as design rules) and/or cell
libraries, function block or macro (such as, by way of example, but not
limitation, a digital or analog block or cell library) to be incorporated into
the wafers.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    1    November, 2004

 



--------------------------------------------------------------------------------



 



1.2   “Fujitsu Improvements” means any improvements, modifications,
enhancements, extensions to, or derivative works based upon the Transmeta
Technology, in whole or in part, developed by or for Fujitsu or a Fujitsu
Subsidiary.   1.3   “Fujitsu-specific Licensed LongRun2 Products” means any
Licensed LongRun2 Products (as defined Section 2.1(a)) that are based on,
manufactured utilizing, embody, implement, incorporate or practice the Transmeta
Technology described in Section 13 of Exhibit B, but no other portion of the
Transmeta Technology.   1.4   “Have Manufactured” means for Fujitsu (or a
sublicensed Fujitsu Subsidiary (as defined below)) to contract with a third
party or parties to perform manufacturing functions for and on behalf of Fujitsu
(or the sublicensed Fujitsu Subsidiary).   1.5   “Intellectual Property Rights”
means patent rights (including patent applications and disclosures), mask work
rights, copyrights, rights in trade secrets and know-how, and any other
intellectual property rights recognized in any country or jurisdiction in the
world, exclusive of rights in and to trademarks, trade names, logos, service
marks, other designations of source and design patents and design patent
applications.   1.6   “LongRun2 Products” means CMOS integrated circuit
semiconductor devices that are based on, manufactured utilizing, embody,
implement, incorporate or practice the Transmeta Technology, in whole or in
part.   1.7   “Subsidiary” means any entity that a party controls. For purpose
of this definition, “controls” means having: (i) ownership of more than fifty
percent (50%) of the equity securities entitled to vote for the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority); or (ii) the right to vote for
or appoint a majority of the board of directors or other governing body of such
entity. Any entity will be deemed to be a “Subsidiary” only so long as such
control exists. Subsidiary(ies) of Fujitsu will be referred to as “Fujitsu
Subsidiary(ies)” and those of Transmeta will be referred to as “Transmeta
Subsidiary(ies)”.   1.8   “Patent” means any patent or patent application,
worldwide, owned or controlled by a party at any time during the term of this
Agreement, except for design patents and design patent applications.   1.9  
“Transmeta Technology” means certain proprietary power management and related
technologies, including technologies referenced as “LongRun2”, which are a
collection of technical approaches which can be used to improve the
characteristics of CMOS chips with respect to total chip power, active power,
leakage power, performance, die size, yield and/or production costs and are a
superset of, and therefore include, technologies referenced as “LongRun”, all as
described in Exhibit A and Exhibit B attached hereto, and including any
improvements, modifications, enhancements, extensions thereto or derivative
works based thereon, in whole or in part, developed by or for Transmeta or
Transmeta Subsidiaries, that Transmeta provides to Fujitsu pursuant to the terms
of this Agreement.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    2    November, 2004

 



--------------------------------------------------------------------------------



 



1.10   “Transmeta Technology Deliverables” means those items of Transmeta
Technology specified in Exhibit B, attached hereto, that Transmeta will deliver
to Fujitsu in accordance with the terms of this Agreement.   1.11   “Transmeta
Documents” means the documents included in the Transmeta Technology Deliverables
specified in Exhibit B, attached hereto, that Transmeta will deliver to Fujitsu
in accordance with the terms of this Agreement.   2.   LICENSES, LICENSE
ROYALTIES AND NON-ASSERTION RIGHTS   2.1   License Grant. Subject to Fujitsu’s
compliance with all of the terms and conditions of this Agreement (including,
without limitation, timely payment of all applicable fees, royalties and any
other amounts payable hereunder), Transmeta hereby grants to Fujitsu a
worldwide, nonexclusive, nontransferable (except as specified in Section 12.1),
non-sublicensable (except as specified in Section 2.2) and royalty-bearing
license under all of Transmeta’s Intellectual Property Rights in and to
Transmeta Technology to:



  (a)   use (and have used), reproduce (and have reproduced), modify (and have
modified), extend (and have extended), improve (and have improved) and create
Fujitsu Improvements (and have created Fujitsu Improvements) based upon the
Transmeta Technology for Fujitsu and third party customers of Fujitsu solely for
the purpose of designing (and having designed) and developing (and having
developed) LongRun2 Products for * * * CMOS semiconductor technology generations
(and any intermediate (i.e., internode) generations thereof) (“Licensed LongRun2
Products”), which include, without limitation, Fujitsu-specific Licensed
LongRun2 Products;     (b)   manufacture (and Have Manufactured), use (and have
used), offer for sale, sell, import or Otherwise Dispose Of (as defined in
Exhibit E) Licensed LongRun2 Products; and     (c)   use (and have used),
reproduce (and have reproduced), modify (and have modified), translate (and have
translated), summarize (and have summarized), and distribute (and have
distributed) the Transmeta Documents, provided that Fujitsu will comply with the
confidentiality obligations hereunder to the extent Transmeta Confidential
Information (as defined below) is included.



    It is acknowledged and agreed by the parties that the rights and license
granted under this Section expressly include the right and license for Fujitsu
to utilize any Transmeta Technology to provide Foundry Services to any third
party customers of Fujitsu in order for such third party customers to design
(and have designed) and develop (and have developed) Licensed LongRun2 Products
for exclusive manufacture by Fujitsu solely for such third party customers, and
to use (and have



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    3    November, 2004

 



--------------------------------------------------------------------------------



 



    used), offer for sale, sell, import or Otherwise Dispose Of (as defined in
Exhibit E) such Licensed LongRun2 Products.   2.2   Fujitsu Subsidiaries.
Fujitsu has the right to sublicense any (or all) of the license rights granted
in Section 2.1 to any Fujitsu Subsidiary. Fujitsu, however, hereby guarantees
the compliance by each and every such Fujitsu Subsidiary with the terms and
conditions of this Agreement, and Fujitsu and such Fujitsu Subsidiaries shall be
jointly and severally liable for any breach thereof by any such Fujitsu
Subsidiary.   2.3   License Restrictions.



  (a)   Restrictions on Have Manufactured Rights. Fujitsu acknowledges that in
connection with any exercise of its “Have Manufactured” rights under Section 2.1
Fujitsu may enter into a written agreement with its contract manufacturer(s) for
the manufacture of Licensed LongRun2 Products (a “Contract Manufacturing
Agreement”). Each Contract Manufacturing Agreement that Fujitsu enters into
shall contain provisions that protect Transmeta’s Intellectual Property Rights
in and to the Transmeta Technology, Transmeta Technology Deliverables and
Transmeta’s Confidential Information to at least the same extent as the terms
and conditions of this Agreement. If, in connection with any exercise of its
“Have Manufactured” rights under Section 2.1, any contract manufacturer breaches
such provisions with respect to Transmeta’s Intellectual Property Rights or
otherwise infringes, misappropriates or violates Transmeta’s Intellectual
Property Rights in and to the Transmeta Technology, Transmeta Technology
Deliverables or Transmeta Confidential Information, then Fujitsu will take
appropriate action therefor and be liable for any and all losses or damages of
any kind suffered or incurred by Transmeta arising out of or relating to any
such infringement, misappropriation or violation.     (b)   Specific
Restrictions. Without limiting any restrictions or other limitations specified
in Section 2.3(a) above, Fujitsu further acknowledges that, in no event shall
Fujitsu or a sublicensed Fujitsu Subsidiary authorize or permit a Fujitsu
contract manufacturer to manufacture, use, offer to sale, sell, import or
Otherwise Dispose Of (as defined in Exhibit E) a Licensed LongRun2 Product for
or on behalf of any party other than Fujitsu or a sublicensed Fujitsu
Subsidiary, as applicable.     (c)   Limited Rights. Fujitsu’s rights in the
Transmeta Technology, Transmeta Technology Deliverables and Transmeta’s
Confidential Information will be limited to those expressly granted in this
Agreement. Transmeta reserves all rights in and to the Transmeta Technology,
Transmeta Technology Deliverables and Transmeta’s Confidential Information not
expressly granted to Fujitsu hereunder. For the avoidance of doubt, Fujitsu
acknowledges and agrees that it



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    4    November, 2004

 



--------------------------------------------------------------------------------



 



      may not use (or have used), reproduce (or have reproduced), modify (or
have modified), extend (or have extended), improve (or have improved), create
Fujitsu Improvements based upon (or have created Fujitsu Improvements based
upon) the Transmeta Technology, Transmeta Technology Deliverables, or Transmeta
Confidential Information, or manufacture (or Have Manufactured), offer for sale,
sell, import or Otherwise Dispose Of (as defined in Exhibit E) the Licensed
LongRun2 Product, except as expressly authorized in this Agreement.



2.4   Royalties. For each Licensed LongRun2 Product sold or Otherwise Disposed
Of (as defined in Exhibit E) by or for Fujitsu or sublicensed Fujitsu
Subsidiaries, Fujitsu will pay Transmeta the non-refundable royalties calculated
in accordance with the applicable royalty schedule set forth in Exhibit E.
Royalties shall accrue upon the shipment of each Licensed LongRun2 Product.
Within * * * after: (i) the end of each calendar quarter during the term of this
Agreement in which the royalty accrues and (ii) the termination of this
Agreement, Fujitsu shall submit to Transmeta the payment of royalties due as
shown in the Royalty Report (as defined below). No royalty shall accrue for any
Licensed LongRun2 Products shipped as a replacement for any defective Licensed
LongRun2 Products or shipped by Fujitsu and/or sublicensed Fujitsu Subsidiaries
for sample shipments without any charge to their customers. Royalties already
paid for any Licensed LongRun2 Products shipped but returned will be credited
against future royalties to be paid by Fujitsu to Transmeta.   2.5   Provision
of Fujitsu Improvements. Fujitsu is under no obligation to provide Transmeta
with Fujitsu Improvements; however, if Fujitsu provides Transmeta with any
Fujitsu Improvements, such Fujitsu Improvements are (i) subject to Fujitsu’s
warranty disclaimer as set forth Section 9.4; (ii) provided “AS IS”, and
(iii) may include certain highly valuable trades secrets or other confidential
information of Fujitsu and, as such, are subject to the provisions of Section 7
hereof.   2.6   Non-Assertion by Fujitsu of Patent Rights in Fujitsu
Improvements. Fujitsu, on behalf of itself and all sublicensed Fujitsu
Subsidiaries, hereby covenants not to sue for infringement of or otherwise
assert rights in any of its Patents in or to Fujitsu Improvements against:



  (a)   Transmeta and Transmeta Subsidiaries on the grounds that they are
making, using, selling, offering for sale, importing or Otherwise Disposing Of
(as defined in Exhibit E) LongRun2 Products, but only with respect to those
features, techniques or functionalities of a LongRun2 Product that implement,
incorporate, embody or are based on a Fujitsu Improvement;     (b)  
distributors and customers (including but not limited to end-user customers) of
Transmeta and Transmeta Subsidiaries on the grounds that such parties are
making, using, selling, offering for sale, importing, or Otherwise Disposing Of
(as defined in Exhibit E)



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    5    November, 2004

 



--------------------------------------------------------------------------------



 



      LongRun2 Products, but only with respect to those features, techniques or
functionalities of a LongRun2 Product that implement, incorporate, embody or are
based on a Fujitsu Improvement; and     (c)   contract semiconductor device
manufacturers of Transmeta and Transmeta Subsidiaries on the grounds that such
manufacturers are manufacturing LongRun2 Products solely for Transmeta or
Transmeta Subsidiaries, but only with respect to those features, techniques or
functionalities of a LongRun2 Product that implement, incorporate, embody or are
based on a Fujitsu Improvement.



2.7   Non-Assertion of Patent Rights in Fujitsu Improvements. Transmeta, on
behalf of itself and all Transmeta Subsidiaries, hereby covenants, not to sue
for infringement of or otherwise assert rights in any of its Patents in or to
Transmeta Technology against:



  (a)   Fujitsu and Fujitsu Subsidiaries on the grounds that they are making,
using, selling, offering for sale, importing or Otherwise Disposing Of (as
defined in Exhibit E) Licensed LongRun2 Products, which implement, incorporate,
embody or are based on a Fujitsu Improvement;     (b)   distributors and
customers (including but not limited to end-user customers) of Fujitsu and
Fujitsu Subsidiaries on the grounds that such parties are making, using,
selling, offering for sale, importing, or Otherwise Disposing Of (as defined in
Exhibit E) Licensed LongRun2 Products, but only with respect to those features,
techniques or functionalities of a Fujitsu Improvement; and     (c)   contract
semiconductor device manufacturers of Fujitsu and Fujitsu Subsidiaries on the
grounds that such manufacturers are manufacturing Licensed LongRun2 Products
solely for Fujitsu or Fujitsu Subsidiaries, but only with respect to those
features, techniques or functionalities of a Fujitsu Improvement.



2.8   Additional Patent Licensing. At Transmeta’s request, at any time during
the term of this Agreement, Fujitsu will negotiate with Transmeta in good faith
the granting of a license under any Fujitsu Patent related to Transmeta’s
LongRun2 Products. The terms of such license, including any applicable royalty,
will be on a reasonable and non-discriminatory basis, and if agreed upon, will
be documented in a separate agreement.

3. TECHNOLOGY TRANSFER SERVICES AND FEES THEREFOR



3.1   Transmeta Obligations: Subject to Fujitsu’s payment of the technology
transfer services fee in accordance with Section 3.5 below, during * * * period
following the Effective Date (the “Technology Transfer Services Period”),
Transmeta will deliver to Fujitsu: (i) the Transmeta Technology Deliverables as
set forth in Exhibit B; and



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    6    November, 2004

 



--------------------------------------------------------------------------------



 



    (ii) certain technology training as set forth in Exhibit B in accordance
with the terms specified therein (“Technology Transfer Training”) as soon as can
be mutually agreed. Transmeta will make delivery of the items identified in * *
* of Exhibit B within * * * after the execution of this Agreement. Items
identified in * * * of Exhibit B will be delivered as soon as * * *. The parties
acknowledge that items identified in * * * of Exhibit B have been delivered by
Transmeta to Fujitsu in accordance with that certain Mutual Non-Disclosure
Agreement * * *. Unless otherwise agreed in writing between the parties,
Transmeta will have no obligation to provide additional deliverables or training
of any kind after the expiration of the Technology Transfer Services Period.  
3.2   Technical Support Services and Maintenance Services. At Fujitsu’s request,
and subject to Transmeta’s mutual agreement, and subject to Fujitsu’s payment of
the applicable fees in accordance with Section 3.6, during the term of this
Agreement, Transmeta will provide or make available to Fujitsu the technical
support services, as specified in Exhibit C (“Technical Support Services”), and
the maintenance services as specified in Exhibit C (“Maintenance Services”).
Notwithstanding the foregoing, Fujitsu may cancel Technical Support Services and
Maintenance Services, at any time, upon at least * * * prior written notice.  
3.3   Provision of Transmeta Technology “AS IS”. The Transmeta Technology,
Transmeta Technology Deliverables, Technology Transfer Training, Technical
Support Services and Maintenance Services are provided “AS IS”.   3.4  
Acknowledgement of Confidential Information. Fujitsu acknowledges that the
Transmeta Technology, Transmeta Technology Deliverables, Technology Transfer
Training, Technical Support Services and Maintenance Services contain and will
disclose to Fujitsu certain highly valuable trade secrets of Transmeta.   3.5  
Technology Transfer Services Fee. In consideration of Transmeta’s delivery of
the Transmeta Technology Deliverables and Technology Transfer Training pursuant
to Section 3.1 during the Technology Transfer Services Period, Fujitsu will pay
Transmeta a one-time technology transfer fee of * * * in accordance with the
payment schedule set forth in Exhibit D. The technology transfer fee payable by
Fujitsu hereunder is non-refundable and non-recoupable, and is not creditable
against the royalties which may become payable by Fujitsu under Section 2.4.
This payment is in no way dependent upon Fujitsu successfully manufacturing a
Licensed LongRun2 Product or “bringing up” a Licensed LongRun2 Product
production process.   3.6   Technical Support Services and Maintenance Services
Fee. If agreed between the parties in accordance with Section 3.2, in
consideration of Transmeta providing Technical Support Services and Maintenance
Services pursuant to Section 3.2, Fujitsu will pay Transmeta a fee in accordance
with the payment schedule set forth in Exhibit C. The fees for Technical Support
Services and Maintenance Services payable by Fujitsu hereunder are
non-refundable and non-recoupable, and are not creditable against the royalties
which may become payable by Fujitsu under Section 2.4. If Fujitsu cancels
Technical Support Services and Maintenance Services in accordance



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    7    November, 2004

 



--------------------------------------------------------------------------------



 



    with the provisions of Section 3.2, the fees payable by Fujitsu will be
pro-rated based on the period for which Transmeta has performed (and continues
to perform) such Technical Support Services or Maintenance Service until such
scheduled cancellation date.   4.   PAYMENT, INTEREST AND TAXES   4.1   Payment
Method. All payments by Fujitsu shall be made in U.S. dollars by wire transfer
to the bank account to be separately designated in writing by Transmeta.   4.2  
Interest and Other Payment Terms. Any payments made after the applicable due
date will incur interest at the rate of * * *. All amounts specified in this
Agreement will be paid in U.S. dollars and will not be subject to setoff against
any amounts of claims that Transmeta owes to Fujitsu under this Agreement or
under any other agreement.   4.3   Taxes. Fujitsu will pay any and all national,
state, prefecture, city, local and other excise, sales, use, value-added and
other taxes and duties imposed by any and all applicable laws and regulations in
Japan in respect of the payments made under this Agreement or otherwise arising
out of this Agreement, other than taxes based upon Transmeta’s net income. If it
is required under applicable law, Fujitsu may pay, on Transmeta’s behalf, any
withholding taxes that are required to be paid under applicable law. In this
event, Fujitsu will furnish Transmeta with written documentation of such
payments, including but not limited to receipts, of any and all such taxes paid
by Fujitsu.   5.   RECORDS AND AUDIT REQUIREMENTS   5.1   Records. For * * *
after the completion of each calendar quarter, Fujitsu will maintain complete
and accurate books, records and accounts as are reasonably necessary to verify
the royalty payments made by Fujitsu hereunder.   5.2   Reports. Within * * *
after (i) the end of each calendar quarter during the term of this Agreement;
and (ii) the termination of this Agreement, Fujitsu will furnish to Transmeta a
written report specifying the royalties owed for the relevant period (“Royalty
Report”). If no royalties are due, that fact will be shown on such Royalty
Report. The content, form and format of such Royalty Reports will be as mutually
agreed to by the parties, but will include, at a minimum, the quantity and, only
for Licensed LongRun2 Products for which the royalty is calculated under royalty
schedule (a) of Exhibit E, average sales price, of each royalty-bearing Licensed
LongRun2 Product type upon which a royalty fee is due and whether royalty
schedule (a) or (b) of Exhibit E was used to determine the royalty payment due.
  5.3   Audit. During the term of this Agreement and for a period of * * *
thereafter, upon at least * * * prior written notice to Fujitsu, Transmeta will
have the right, at its own cost and expense, to authorize a certified public
accounting firm as agreed by Fujitsu, with Fujitsu’s prior consent which will
not be unreasonably withheld or delayed, to audit Fujitsu’s books, records, and



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    8    November, 2004

 



--------------------------------------------------------------------------------



 



    accounts, and other relevant information for the purpose of verifying the
accuracy of the amount of royalties reported by Fujitsu in Royalty Reports
pursuant to Section 5.2, provided that such audit shall be conducted during the
normal business hours of Fujitsu and no more frequently than once a year. If the
accounting firm concludes that additional amounts were owed during the audited
period, Fujitsu will pay such additional amounts plus interest calculated in
accordance with Section 4.2, within * * * of the date Transmeta delivers the
accounting firm’s written report to Fujitsu. Transmeta will pay the fees and
expenses charged by the accounting firm; provided however, if the audit
discloses that the royalties payable by Fujitsu for the audited period are more
than * * * of the amounts actually paid for such period, then Fujitsu will pay
the reasonable fees and expenses charged by the accounting firm.   6.   TERM AND
TERMINATION   6.1   Term. This Agreement will begin on the Effective Date and
will remain in force unless and until terminated in accordance with Section 6.2.
  6.2   Termination. Either party may terminate this Agreement: (i) if the other
party breaches any material term or condition of this Agreement that is curable
and fails to cure such breach within * * * following receipt of written notice
from the non-breaching party; (ii) immediately upon written notice to the other
party if such other party breaches any material term or condition of this
Agreement that is not curable; or (iii) immediately upon written notice to the
other party, upon or after: (a) the filing by such other party of a petition in
bankruptcy or insolvency; (b) any adjudication that such other party is bankrupt
or insolvent; (c) the filing by such other party of any legal action or document
seeking reorganization, readjustment or arrangement of such other party’s
business under applicable law relating to bankruptcy or insolvency; (d) the
appointment of a receiver for all or substantially all of the property of such
other party; (e) the making by such other party of any assignment for the
benefit of creditors; (f) the institution of any proceedings for the liquidation
or winding up of such other party’s business or for the termination of its
corporate charter; (g) such other party becomes insolvent, ceases, or suspends
all or substantially all of its business; (h) its direct competitor acquires,
through merger, consolidation, acquisition, or otherwise, an interest in excess
of fifty percent (50%) of the voting securities or assets of such other party;
or (i) if such other party transfers all or substantially al of its business to
a direct competitor of the other party.   6.3   Effect of Termination. Upon the
termination of this Agreement by either party pursuant to Section 6.2:
(i) except as otherwise expressly provided in this Agreement, all licenses and
rights granted to Fujitsu hereunder will immediately terminate; (ii) Fujitsu
shall promptly return to Transmeta or destroy all of Transmeta’s Confidential
Information and all Transmeta Technology Deliverables in its possession or
control and provide Transmeta with an officer’s written certification,
certifying to the return or destruction of all such Transmeta’s Confidential
Information and Transmeta Technology Deliverables, provided that Fujitsu (and
sublicensed Fujitsu Subsidiaries) may retain a reasonable number of copies
thereof necessary for the



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    9    November, 2004

 



--------------------------------------------------------------------------------



 



    provision of maintenance services to its then existing customers to which
Fujitsu and/or Fujitsu Subsidiaries had already sold or Otherwise Disposed Of
(as defined in Exhibit E) the Licensed LongRun2 Products; and (iii) Transmeta
shall promptly return to Fujitsu or destroy all of Fujitsu’s Confidential
Information that Transmeta may have obtained through the course of this
Agreement, and provide Fujitsu with an officer’s written certification,
certifying to the return or destruction of all such Confidential Information.  
6.4   Survival. Fujitsu’s obligation to pay any accrued unpaid amounts due to
Transmeta will survive termination of this Agreement in case of termination for
any reason. The rights and obligations of the parties under Sections 1, 2.3, 2.6
(except if Fujitsu terminates this Agreement pursuant to Section 6.2), 2.7
(except if Transmeta terminates this Agreement pursuant to Section 6.2), 3.3,
3.4, 4, 5, 6.3, 6.4, 6.5, 7, 8, 9, 10, 11 and 12 of this Agreement also will
survive the termination of this Agreement for any reason. The license rights
granted by Transmeta under Sections 2.1 and 2.2 will survive termination of this
Agreement by either party pursuant to Section 6.2 with respect to any and all
Licensed LongRun2 Products sold and invoiced by Fujitsu or a sublicensed Fujitsu
Subsidiary prior to the effective date of termination and, subject to Fujitsu’s
payment of the applicable royalties in accordance with the terms of this
Agreement, any Licensed LongRun2 Products manufactured by Fujitsu or a
sublicensed Fujitsu Subsidiary prior to the effective date of termination.  
6.5   Confirmation of Fujitsu’s License Rights. Transmeta expressly acknowledges
that it will have no right to terminate this Agreement or any of the license
rights granted to Fujitsu hereunder solely as a result of Transmeta undergoing
or being subject to any of the events or conditions specified in
Section 6.2(iii)(a) through 6.2(iii)(i). In addition, the parties acknowledge
that the Transmeta Technology is “intellectual property” as defined in Section
101(56) of the U.S. Bankruptcy Code (the “Code”), that this Agreement is
governed by Section 365(n) of the Code, and that Fujitsu will have the right to
exercise all rights provided by Section 365(n) of the Code with respect to the
Transmeta Technology. Without limiting the foregoing, the parties agree that in
the event that any bankruptcy proceeding is filed by or against Transmeta, and
the bankruptcy trustee or debtor-in-possession rejects this Agreement, Fujitsu
will have the right to exercise all rights provided by Section 365(n) of the
Code, including the right to retain its license rights to the Transmeta
Technology under this Agreement and any agreement ancillary to this Agreement,
subject to Fujitsu’s ongoing payment of any royalties payable hereunder.   7.  
CONFIDENTIALITY   7.1   Confidential Information. “Confidential Information”
means any business or technical information that a party hereto desires to
protect against unauthorized use or disclosure that: (i) is disclosed in writing
and is identified and/or marked by the disclosing party as Confidential
Information at the time of disclosure; or (ii) is disclosed in any other manner
and, under the circumstances of disclosure or due to the nature of the
information, a person exercising reasonable business judgment would



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    10    November, 2004

 



--------------------------------------------------------------------------------



 



    understand to be confidential or proprietary. Without limiting the
generality of the foregoing, Confidential Information may include, but is not
limited to, any information relating to business processes, operations, product
plans, designs, costs, product prices and names, finances, marketing plans,
business opportunities, personnel, research, development or know-how; and the
terms and conditions of this Agreement. In addition, for the purpose of this
Agreement: (i) the Transmeta Technology and Transmeta Technology Deliverables
and information disclosed by Transmeta in connection with providing Technology
Transfer Training pursuant to Section 3.1 and Technical Support Services and
Maintenance Services pursuant to Section 3.2 shall be deemed Transmeta’s
Confidential Information unless and until such information falls into any of the
exceptions as provided in Section 7.3 below; and (ii) any Fujitsu Improvements
that Fujitsu provides to Transmeta pursuant to section 2.5 shall be deemed
Fujitsu Confidential Information unless and until such information falls into
any of the exceptions as provided in section 7.3 below.   7.2   Use and
Disclosure Restrictions. For period of * * * following the date of each
disclosure thereof, neither party will use the other party’s Confidential
Information except for the purposes of exercising its rights and fulfilling its
obligations hereunder, and will not disclose such Confidential Information to
any third party except to its employees and consultants as is reasonably
required in connection with the exercise of its rights and the fulfillment of
its obligations under this Agreement (and, in case of any consultants, only
subject to binding use and disclosure restrictions at least as protective as
those set forth herein to be executed in writing by such consultants). In
addition, Fujitsu may disclose Transmeta’s Confidential Information to any
(i) Fujitsu Subsidiary to which Fujitsu grants a sublicense pursuant to
Section 2.2 hereof, (ii) to any third-party manufacturer of Fujitsu or such a
sublicensed Fujitsu Subsidiary for the purpose of exercising its rights under
Section 2.1(b); and (iii) to any third party customer of Fujitsu or such a
sublicensed Fujitsu Subsidiary for the purpose of exercising its rights under
Section 2.1; provided, that prior to any such disclosure, each such third party
customer must execute a written non-disclosure agreement with Fujitsu that
contains use and disclosure restrictions at least as protective as those set
forth herein. Each party will use all reasonable efforts to protect and to
maintain the confidentiality of all of the other party’s Confidential
Information in its possession or control by using the efforts that such party
ordinarily uses with respect to its own proprietary information of similar
nature and importance, but in no event less than reasonable efforts. The
foregoing obligations will not restrict either party from disclosing the terms
of this Agreement: (i) pursuant to the order or requirement of a court,
administrative agency, or other governmental body, provided that the party
required to make such a disclosure gives reasonable notice to the other party,
to the extent reasonably practicable, so that the other party may contest such
an order or requirement; (ii) on a confidential basis to its legal or
professional financial advisors; (iii) as required under applicable securities
regulations; and (iv) subject to execution of reasonable and customary written
confidentiality agreements consistent with the restrictions set forth herein, to
present or future providers of capital and/or potential investors in or
acquirers of such party or its assets associated with the subject matter of this
Agreement.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    11    November, 2004

 



--------------------------------------------------------------------------------



 



7.3   Exclusions. The obligations set forth in Section 7.2 will not apply to any
information that: (i) is or becomes generally known to the public through no
fault or breach of this Agreement by the receiving party; (ii) the receiving
party can document was rightfully known to the receiving party at the time of
disclosure without an obligation of confidentiality; (iii) the receiving party
can document was independently developed by the receiving party without use of
the disclosing party’s Confidential Information; or (iv) the receiving party
rightfully obtains from a third party without restriction on use or disclosure.
  8.   OWNERSHIP   8.1   Transmeta Ownership. Fujitsu acknowledges and agrees
that, as between Transmeta and Fujitsu, Transmeta owns all right, title, and
interest in and to the Transmeta Technology Deliverables, Transmeta Technology
and Transmeta’s Confidential Information, including all Intellectual Property
Rights therein.   8.2   Fujitsu Ownership. Transmeta acknowledges and agrees
that, as between Fujitsu and Transmeta, Fujitsu owns all right, title, and
interest in and to the Fujitsu Improvements and Fujitsu’s Confidential
Information, including all Intellectual Property Rights therein.   8.3  
Proprietary Notices. Each party will not delete or in any manner alter the
patent, copyright, trademark, and other proprietary rights notices of the other
party (and its suppliers, if any) appearing on the documents (including but not
limited to the Transmeta Technology and/or Transmeta Technology Deliverables,
Fujitsu Improvements), as provided or otherwise made available by the other
party hereunder. Each party shall reproduce such notices on all copies it makes
of the documents, as permitted hereunder.   9.   REPRESENTATIONS AND WARRANTIES
  9.1   Warranty of Authority. Each party represents and warrants to the other
party that it has the necessary corporate power, right and authority to enter
into this Agreement, to carry out its obligations under this Agreement, and to
grant the rights herein granted.   9.2   Transmeta Warranty. Transmeta
represents and warrants to Fujitsu that (i) to Transmeta’s best knowledge,
neither the Transmeta Technology nor the Transmeta Deliverables directly
infringes or misappropriates Intellectual Property Rights of any third party,
(ii) there is no contract or agreement with any third party which prohibits,
restricts or otherwise limits Transmeta from entering into this Agreement or
granting the right herein granted to Fujitsu. Fujitsu’s sole and exclusive
remedy and Transmeta’s sole and exclusive liability for any breach of the
warranty set forth in this Section 9.2 will be as set forth in Section 10.  
9.3   Warranty Disclaimer of Transmeta. EXCEPT AS EXPRESSLY SET FORTH IN
SECTIONS 9.1 AND 9.2, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
TRANSMETA SPECIFICALLY AND EXPRESSLY



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    12    November, 2004

 



--------------------------------------------------------------------------------



 



    DISCLAIMS ANY AND ALL WARRANTIES OR CONDITIONS WITH RESPECT TO THE TRANSMETA
TECHNOLOGY, TRANSMETA TECHNOLOGY DELIVERABLES, TECHNOLOGY TRANSFER TRAINING,
TECHNICAL SUPPORT SERVICES AND MAINTENANCE SERVICES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUALITY, OR NON-INFRINGEMENT,
EVEN IF TRANSMETA HAS BEEN MADE AWARE OF ANY PARTICULAR FUJITSU REQUIREMENTS.  
9.4   Warranty Disclaimer of Fujitsu. EXCEPT AS EXPRESSLY SET FORTH IN SECTION
9.1, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FUJITSU SPECIFICALLY AND
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR CONDITIONS REGARDING FUJITSU
IMPROVEMENTS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
QUALITY, OR NON-INFRINGEMENT, EVEN IF FUJITSU HAS BEEN MADE AWARE OF ANY
PARTICULAR TRANSMETA’S REQUIREMENTS.   10.   INFRINGEMENT INDEMNITY   10.1  
Transmeta Obligations. Subject to Sections 10.2, 10.3, and 10.5, Transmeta will,
at its expense: (i) defend any third-party action or proceeding brought against
Fujitsu (or a Fujitsu Subsidiary) to the extent that it is based upon a claim
that the Transmeta Technology and/or Transmeta Technology Deliverables, as
provided by Transmeta to Fujitsu under this Agreement, infringes or
misappropriates any Intellectual Property Rights of any third party; and
(ii) settle such claim and pay any costs, damages and reasonable attorneys’ fees
attributable to such claim incurred by Fujitsu and/or Fujitsu Subsidiaries in
relation to this claim or that are payable in a settlement approved in advance
and in writing, by Transmeta, provided, however, that Transmeta shall not enter
into any settlement that adversely affects Fujitsu’s rights, or imposes any
obligations upon Fujitsu, without Fujitsu’s prior written consent.   10.2  
Fujitsu Obligations. Subject to Sections 10.1 and 10.3, Fujitsu will, at its
expense: (i) defend any third-party action or proceeding brought against
Transmeta to the extent that it is based on a claim arising out of or resulting
from Fujitsu’s or any Fujitsu Subsidiary’s manufacturing, use, offer for sale,
sale, licensing, duplication, distribution, marketing, export and/or import of
any Licensed LongRun2 Product, except to the extent based upon a claim covered
by Section 10.1; and (ii) settle such claim and pay any costs, damages and
reasonable attorneys’ fees attributable to such claim incurred by Transmeta in
relation to this claim or that are payable in settlement approved in advance and
in writing, by Fujitsu, provided, however, that Fujitsu shall not enter into any
settlement that adversely affects Transmeta’s rights, or imposes any obligations
upon Transmeta, without Transmeta’s prior written consent.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    13    November, 2004

 



--------------------------------------------------------------------------------



 



10.3   Conditions to Defense Obligations. For the purposes hereof, the
“Defending Party” means the party requested to defend the other party under
Section 10.1 or 10.2, as the case may be, and the “Defended Party” means the
party making such a request. The Defending Party will have no obligations to the
Defended Party under this Section 10 unless the Defended Party: (i) provides the
Defending Party with prompt written notice of the claim; (ii) provides the
Defending Party with all reasonable information and assistance, at the Defending
Party’s expense, to defend or settle the claim; and (iii) (subject to the
provisos as set forth in Sections 10.1 (ii) and 10.2 (ii)), grants the Defending
Party authority and sole control of the defense and settlement of the claim. The
Defended Party reserves the right to retain counsel, at the Defended Party’s
expense, to participate in the defense and settlement of any such claim.  
10.4   Injunctions. If Fujitsu’s use of the Transmeta Technology and/or
Transmeta Technology Deliverables is, or in Transmeta’s opinion is likely to be,
enjoined due to the type of claim specified in Section 10.1 above, then
Transmeta will, at its sole option and expense: (i) procure for Fujitsu the
right to continue using the Transmeta Technology and/or Transmeta Technology
Deliverables under the terms of this Agreement; and/or (ii) replace or modify
the Transmeta Technology and/or Transmeta Technology Deliverables to make it
non-infringing but substantially equivalent in function; or (iii) if options
(i) and (ii) above cannot be accomplished despite Transmeta’s best efforts, then
Transmeta and Fujitsu will work together to determine an alternative solution.  
10.5   Exclusions. Notwithstanding the terms of Section 10.1, Transmeta will
have no liability for any infringement or misappropriation claim of any kind to
the extent it results from: (i) modifications to the Transmeta Technology or
Transmeta Technology Deliverables not made by Transmeta or a party authorized in
writing by Transmeta, if a claim would not have occurred but for such
modifications; (ii) the combination, operation or use of the Transmeta
Technology or Transmeta Technology Deliverables with any data, software,
products or devices not provided by Transmeta or in connection with processes
not provided by Transmeta, if a claim would not have occurred but for such
combination, operation or use; (iii) Fujitsu’s failure to use updated or
modified versions of the Transmeta Technology or Transmeta Technology
Deliverables provided by Transmeta to avoid a claim; or (iv) use of the
Transmeta Technology or Transmeta Technology Deliverables by or on behalf of
Fujitsu or any Fujitsu Subsidiary other than in accordance with this Agreement.
  10.6   Sole Remedy of Fujitsu. AS BETWEEN TRANSMETA AND FUJITSU, THE
PROVISIONS OF THIS SECTION 10 SET FORTH TRANSMETA’S SOLE AND EXCLUSIVE
OBLIGATIONS, AND FUJITSU’S SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO ANY
THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT OR MISAPPROPRIATION CLAIMS
OF ANY KIND RELATED TO THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY
DELIVERABLES, LONGRUN2 PRODUCTS, AND ANY TECHNOLOGY TRANSFER TRAINING, TECHNICAL
SUPPORT SERVICES



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    14    November, 2004

 



--------------------------------------------------------------------------------



 



    AND MAINTENANCE SERVICES PROVIDED BY OR FOR TRANSMETA UNDER THIS AGREEMENT.
  10.7   Sole Remedy of Transmeta. AS BETWEEN TRANSMETA AND FUJITSU, THE
PROVISIONS OF THIS SECTION 10 SET FORTH FUJITSU’S SOLE AND EXCLUSIVE
OBLIGATIONS, AND TRANSMETA’S SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO ANY
THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT OR MISAPPROPRIATION CLAIMS
OF ANY KIND RELATED TO LICENSED LONGRUN2 PRODUCTS.   11.   LIMITATION OF
LIABILITY   11.1   Exclusion of Damages. NEITHER PARTY WILL BE LIABLE FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING
LOSS OF USE, DATA, BUSINESS, PROFITS, OR GOODWILL) IN CONNECTION WITH, ARISING
OUT OF, OR RELATING TO THIS AGREEMENT OR THE USE OF THE TRANSMETA TECHNOLOGY,
TRANSMETA TECHNOLOGY DELIVERABLES OR FROM TECHNOLOGY TRANSFER TRAINING,
TECHNICAL SUPPORT SERVICES OR MAINTENANCE SERVICES PERFORMED BY TRANSMETA UNDER
THIS AGREEMENT, WHETHER SUCH LIABILITY ARISES FROM ANY CLAIM BASED UPON
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE,
AND WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.
The foregoing limitation will not apply to or restrict in any manner: (a) either
party’s liability arising from a breach of Section 7; (b) either party’s
liability arising out of any infringement, misappropriation or violation of the
other party’s Intellectual Property Rights; or (c) Fujitsu’s liability arising
from a breach of Section 2.3.   11.2   Total Liability. EACH PARTY’S TOTAL
LIABILITY TO THE OTHER PARTY IN CONNECTION WITH, ARISING OUT OF, OR RELATING TO
THIS AGREEMENT, FROM ALL CAUSES OF ACTION AND THEORIES OF LIABILITY, WILL BE
LIMITED TO AND WILL NOT EXCEED * * *. The foregoing limitation will not apply to
or restrict in any manner: (a) either party’s liability arising from any willful
or intentional breach of Sections 7 or 9.2(ii); (b) either party’s liability
arising out of any willful or intentional infringement, misappropriation or
violation of the other party’s Intellectual Property Rights; or (c) Fujitsu’s
liability arising from any willful or intentional breach of Section 2.3.  
11.3   Acknowledgment. Each party acknowledges that the other party has entered
into this Agreement in reliance on the above limitations of liability, and that
the same constitute a basis of the bargain between the parties. The parties have
agreed that the limitations specified above will survive any expiration or
termination of this



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    15    November, 2004

 



--------------------------------------------------------------------------------



 



    Agreement and will apply even if any limited remedy specified in this
Agreement is found to have failed of its essential purpose.   12.   GENERAL
PROVISIONS   12.1   Assignment. Neither party may assign or transfer this
Agreement and/or any rights and/or obligations hereunder, in whole or in part,
whether by operation of law or otherwise, without the other party’s express
prior written consent, which consent will not be unreasonably delayed or
withheld; provided that any such assignee or transferee shall agree in writing
to be bound by the terms and conditions of this Agreement. Any attempt to assign
or transfer this Agreement, without such consent, will be null and void and
without effect. Notwithstanding the foregoing, either party may assign or
transfer this Agreement, without the other party’s consent, to a third party
that succeeds to all or substantially all of its assets or related business
(whether by sale, merger, operation of law or otherwise), and Transmeta may so
assign this Agreement to an assignee or transferee of, or successor in interest
to, Transmeta’s rights to license the Intellectual Property Rights in and to the
Transmeta Technology (any such third-party assignee, transferee or successor in
interest is referred to as a “Transmeta Acquirer”); provided that any such
Transmeta Acquirer agrees in writing to be bound by the terms and conditions of
this Agreement. Without limiting the generality of the foregoing, Transmeta
expressly acknowledges, agrees and confirms that, the license rights granted to
Fujitsu under Section 2.1 will remain in full force and effect, subject to the
terms and conditions of this Agreement, notwithstanding any assignment or
transfer by Transmeta of this Agreement or any of Transmeta’s assets or
Transmeta’s right to license the Intellectual Property Rights in and to the
Transmeta Technology to a Transmeta Acquirer. Transmeta shall notify Fujitsu in
writing of the name of the Transmeta Acquirer as soon as it is reasonably
possible for Transmeta to do so. Subject to the foregoing, the rights and
obligations of the parties will be binding upon and inure to the benefit of the
parties’ permitted successors and lawful transferees and assigns. Fujitsu
agrees, represents and warrants on behalf of itself and all sublicensed Fujitsu
Subsidiaries that it will not transfer or assign any Patents in or to Fujitsu
Improvements, except under terms and conditions that bind the transferee or
assignee to the terms of Section 2.6.   12.2   Independent Contractors. In
performing their respective duties under this Agreement, each of the parties
will be operating as an independent contractor. Nothing contained herein will in
any way constitute any association, partnership, or joint venture between the
parties hereto. Neither party will have the power to bind the other party or
incur obligations on the other party’s behalf without the other party’s prior
written consent.   12.3   Equitable Relief. Each party acknowledges and agrees
that any breach of this Agreement with respect to the other party’s Intellectual
Property Rights or Confidential Information may cause such other party to incur
irreparable harm and significant injury that would be difficult to ascertain and
would not be compensable by damages alone. Accordingly, each party acknowledges
and agrees that, in addition to any and all remedies that the non-breaching
party may have at law or otherwise



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    16    November, 2004

 



--------------------------------------------------------------------------------



 



    with respect to such a breach, the non-breaching party will have the right
to obtain specific performance, injunction or other appropriate equitable
relief.   12.4   Notice. All notices required or permitted under this Agreement
will be in writing and delivered by confirmed facsimile transmission, by courier
or overnight delivery services, or by certified mail, and in each instance will
be deemed given upon receipt. All communications will be sent to the addresses
set forth below or to such other address as may be specified by either party to
the other in accordance with this Section. Either party may change its address
for notices under this Agreement by giving written notice to the other party by
the means specified in this Section.

         
 
  Transmeta:   Fujitsu:

  David R. Ditzel   Katsuhisa Kubota

  * * *   * * *
 
       

  With a copy to:   With a copy to:

  John O’Hara Horsley    

  * * *    



12.5   Compliance with Law; Export Controls. Each party will comply with all
laws and regulations applicable to such party’s performance of this Agreement.
Without limiting the generality of the foregoing, each party will comply fully
with all relevant export laws and regulations of the United States and Japan and
all other countries having competent jurisdiction (“Export Laws”) to ensure that
neither the Transmeta Technology, Transmeta Technology Deliverables nor any
direct product thereof or technical data related thereto is: (i) exported or
re-exported directly or indirectly in violation of Export Laws; or (ii) used for
any purposes prohibited by the Export Laws, including, but not limited to,
nuclear, chemical, or biological weapons proliferation.



12.6   Waiver. No failure by either party to exercise or enforce any of its
rights under this Agreement will act as a waiver of such rights, and no waiver
of a breach in a particular situation will be held to be a waiver of any other
or subsequent breach.



12.7   Severability. If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent possible,
and the other provisions of this Agreement will remain in force.



12.8   Non-Exclusive Remedy. Except as otherwise set forth in this Agreement,
the exercise by either party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.



12.9   Force Majeure. Neither party will be liable to the other party for any
delay or failure in its performance of this Agreement to the extent that such
delay or failure is due to causes beyond it’s reasonable control, including, but
not limited to, acts of God, fires, earthquake, explosions, labor disputes, war,
terrorism, riots, inability to obtain energy



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    17    November, 2004

 



--------------------------------------------------------------------------------



 



    or supplies, provided, that the non-performing party promptly furnishes
notice to the other party and resumes performance as soon as practicable.



12.10   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California. The parties expressly
disclaim the application of the U.N. Convention on Contracts for the
International Sale of Goods.



12.11   Entire Agreement. This Agreement, including its exhibits, constitutes
the complete and exclusive understanding and agreement between the parties
relating to the subject matter hereof and supersedes all contemporaneous and
prior understandings, agreements and communications (both written and oral)
relating to its subject matter. No modifications, alterations or amendments will
be effective unless in writing signed by duly authorized representatives of both
parties.



12.12   Publicity. Except as required by applicable law, neither party will
individually make or issue any press release or public statement related to this
Agreement or any of the rights or obligations undertaken by either party
hereunder unless agreed otherwise in writing by both parties prior to the
issuance of any such press release or public statement, provided that if a party
is required by applicable law to make or issue any press release or statement,
such party shall immediately notify the other party and both parties shall
discuss in good faith the contents and timing thereof.



12.13   Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.



12.14   Negotiations. The parties will attempt to resolve all disputes, claims,
or controversies arising under or related to this Agreement or its subject
matter or any right or obligation created by this Agreement (“Dispute”) through
good faith negotiations conducted by the representatives of the parties. The
party asserting the Dispute will give prompt notice to the other party
describing the Dispute in reasonable detail (“Dispute Notice”).



12.15   Arbitration. If the parties are unable to resolve a Dispute through good
faith negotiations conducted in accordance with the provisions of Section 12.14
above, then, the Dispute will be resolved by binding arbitration conducted
(i) in Santa Clara County, California by the American Arbitration Association
(“AAA”) in accordance with its Commercial Arbitration Rules then in effect if
Transmeta is the defendant, and (ii) in Tokyo, Japan by the Japan Commercial
Arbitration Association in accordance with its Commercial Arbitration Rules then
in effect if Fujitsu is the defendant. The arbitration will be conducted in the
English language. The number of arbitrators shall be three (3) and they shall be
appointed in accordance with the applicable rules. The award rendered by the
arbitrators will be final, binding and non-appealable. Judgment upon such award
may be entered in any court of competent jurisdiction. All costs incurred in
conducting the arbitration (other than fees of counsel) will be shared equally
by the parties.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    18    November, 2004

 



--------------------------------------------------------------------------------



 



12.16   Reservation of Rights. Notwithstanding the foregoing provision of
Section 12.15, each party reserves the right to seek injunctive or other
equitable relief in a court of competent jurisdiction with respect to any
Dispute related to the actual or threatened infringement, misappropriation or
violation of a party’s Intellectual Property Rights or breach of Section 2
hereof.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly-authorized representatives as of the Effective Date.

              TRANSMETA CORPORATION:   FUJITSU LIMITED:
By:
  /s/   By:   /s/

           
Name:
  Matthew R. Perry   Name:   Toshihiko Ono

           
Title:
  President and CEO   Title:   Corporate Executive Vice President
President, Electronic Devices Business Group

           
Date:
  November 29, 2004   Date:   November 24, 2004

           



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    19    November, 2004

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Transmeta Technology

Transmeta’s LongRun and LongRun2 technologies are a collection of technical
approaches that can be used to improve the characteristics of CMOS chips with
respect to total chip power, active power, leakage power, performance, die size,
yield and production costs.

Certain portions of the LongRun technology were first incorporated in
Transmeta’s Crusoe processor, introduced in January 2000, and relate primarily
to mechanisms designed to provide the ability to dynamically change the voltage
and MHz of a chip. * * * *

[* * *]



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    20    November, 2004

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Transmeta Technology Deliverables

The following documents and intellectual property will be delivered
substantially in the form described below, although the exact titles and
contents may change. The specific titles and bulleted descriptions are meant to
be indicative of the content of each document.

1. Transmeta LongRun Power Management Overview

     [* * *]

2. Transmeta LongRun Code Morphing Software Examples



  •   Examples and documentation of * * *

3. Transmeta LongRun Product Engineering Documentation

     [* * *]

4. Transmeta LongRun Circuit Design Guide

     [* * *]

5. Transmeta LongRun2 Power Management Overview

     [* * * ]

6. Transmeta LongRun2 * * * Design Guide

     [* * *]

7. Transmeta LongRun2 Circuit Design Guide

     [* * *]

8. Transmeta LongRun2 * * * methodology

     [* * *]



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    21    November, 2004

 



--------------------------------------------------------------------------------



 



9. Transmeta LongRun2 Transistor Optimization Guidelines

     [* * *]

10. Transmeta * * * Design Guide

     [* * *]

11. Transmeta’s Presentation Materials



  •   Instructional text, PowerPoint slides and other presentation materials
used in connection with the training classes.     •   Transmeta’s disclosure of
Proprietary Information pursuant to that certain Mutual Non-Disclosure Agreement
between Transmeta and Fujitsu, dated * * *.

12. Transmeta Technology Training



    Transmeta will hold training classes for Fujitsu as soon as can be mutually
agreed between the parties, but in no case later than * * * after then Effective
Date of this Agreement. Training classes will cover each of the topic areas
listed above. Training classes will take no more than * * *.

13. Additional LongRun2 IP Optimized * * *

     Transmeta will provide the following additional IP blocks * * *:

     [* * *]

These IP blocks will be delivered with the following documentation, to the
extent reasonable and appropriate:

     [* * *]



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    22    November, 2004

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Maintenance Services and Fees, Technical Support Services and Fees

This exhibit describes the Maintenance Services and Technical Support Services
that Transmeta will provide to Fujitsu pursuant to Section 3.2.

Maintenance Services. Maintenance services to:

(a) evaluate, modify or correct any errors reported by Fujitsu to Transmeta, and

(b) correct or update documentation and/or tangible material, provide bug fixes,
or otherwise maintain the Transmeta Technology, not to exceed * * *.

Maintenance Services Fee. The fee for Maintenance Services shall be * * * (which
may be changed by mutual agreement between the parties from time to time). Such
fee will be due and payable no later than * * *. Fujitsu may request an increase
level of Maintenance Services should this not provide sufficient, at an
additional rate to be agreed to by the parties.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    23    November, 2004

 



--------------------------------------------------------------------------------



 



Technical Support Services. Pursuant to Section 3.2, Fujitsu may request
technical support services from Transmeta beyond basic Maintenance Services to
assist Fujitsu with their implementation of Transmeta Technology. Such services
and fees will be mutually agreed to by the parties, and may be modified in
writing on a quarterly basis.

Below is a description of certain of the types of projects that Transmeta may
perform for Fujitsu as part Technical Support Services, at Fujitsu’s request.
The engineering personnel requirements indicated under “Project Description”,
the hours indicated under “Estimated * * *” for each such project, and the
hourly fee indicated under “Fee * * *” are provided for estimating purposes only
and are not binding on Transmeta or Fujitsu and do not affect the quarterly
Technical Support Service fee payable by Fujitsu, as specified below. The
specific services and deliverables (if any) for each project performed by
Transmeta as part of Technical Support Services will be as mutually agreed to by
the parties.

              Project   Estimated   Fee     Description   * * *   * * *   Total
 
 
           
Consulting on LongRun2 * * *
  * * *   * * *    
 
           
Consulting on * * *
  * * *   * * *    
* * *
           
 
           
Design of * * *
  * * *   * * *    
(* * *)
           
 
           
Total
  * * *   * * *   * * *

Technical Support Services Fee. The fee for Technical Support Services shall be
* * *. Such fee will be due and payable no later than the * * *. Fujitsu may
request a different level of Technical Support Services at a rate to be agreed
to by the parties.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    24    November, 2004

 



--------------------------------------------------------------------------------



 



EXHIBIT D

Technology Transfer Service Fees

Technology Transfer Services Fee. Pursuant to Section 3.5, Fujitsu will pay
Transmeta a one-time technology transfer services fee of * * *, as follows:

     
Installment
  Due and Payable Date
 
   
* * *
  within * * * after the execution of this Agreement,
 
   
* * *
  within * * * after Transmeta’s delivery of all Transmeta Technology
Deliverables pursuant to Section 3.1



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    25    November, 2004

 



--------------------------------------------------------------------------------



 



EXHIBIT E

Royalties

     Royalty Schedules

     (a) Royalty on Fujitsu-Branded Products. For any Licensed LongRun2 Product
sold or Otherwise Disposed Of (defined below) by Fujitsu or a sublicensed
Fujitsu Subsidiary as finished goods in assembled form under a Fujitsu or
Fujitsu Subsidiary brand, Fujitsu will pay royalties calculated in accordance
with the royalty schedule set forth below:

                Cumulative Fujitsu-Branded Products     Royalty as * * * 1,2    
* * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *    
* * *     * * *     * * *     * * *     * * *     * * *    

     Notes to Royalty Schedule



  1.   [* * *]



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    26    November, 2004

 



--------------------------------------------------------------------------------



 



  2.   Royalties will be calculated in accordance with the following:

     [* * *].1

                      Cumulative 8” equivalent     Royalty for 8"     Royalty
for 12" or other size wafers4     wafers2,3     wafers4           * * *     * *
*     * * *     * * *     * * *     * * *     * * *     * * *     * * *     * *
*     * * *     * * *     * * *     * * *     * * *     * * *     * * *     * *
*    

     Note to Royalty Schedule



  1.   [* * *]     2.   [* * *]     3.   [* * *]     4.   [* * *].     5.   [* *
*].



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Fujitsu / Transmeta Agreement    27    November, 2004

 